Case 2:19-cv-08284-RAO Document 19 Filed 05/27/20 Page 1 of 1 Page ID #:680



 1
 2
 3
 4
 5
 6
 7
 8
                          UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10
11
         DOROTHY M. M., 1                        Case No. CV 19-08284-RAO
12
                         Plaintiff,
13
             v.                                  JUDGMENT
14
         ANDREW SAUL, Commissioner of
15       Social Security,
                          Defendant.
16
17
18           In accordance with the Memorandum Opinion and Order filed concurrently
19   herewith,
20           IT IS ORDERED AND ADJUDGED that the decision of the Commissioner
21   of Social Security is AFFIRMED.
22
23   DATED:       May 27, 2020                           /s/
24                                         ROZELLA A. OLIVER
                                           UNITED STATES MAGISTRATE JUDGE
25
26
     1
27    Partially redacted in compliance with Federal Rule of Civil Procedure 5.2(c)(2)(B)
     and the recommendation of the Committee on Court Administration and Case
28   Management of the Judicial Conference of the United States.
